Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donikki Hardy appeals the district court’s order denying his motion to compel the Government to file a Fed.R.Crim.P. 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hardy, No. 7:01-cr-00235-HMH-1 (D.S.C. Mar. 23, 2015). We dispense with oral argument because the facts and legal con*187tentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.